DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 14-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jungnickel et al. (US 2006/0172444).

	With respect to claims 1, 2, 4, 9, 15, 17, 18 Jungnickel describes a process for forming an integrated circuit comprising patterning underbump metallization layer 214 including of a Ti layer (barrier layer), Cr/Cu layer and a Cu layer on a dielectric layer 213 such as silicon dioxide, silicon nitride and polyimide (paragraphs 8, 23); etching the layer 214 with a argon-based plasma process 251 where the metallic contaminants left on the substrate or the etch chemistry of the plasma etch is adapted at a final phase to clean the substrate; etching and removing the remaining metal layer 214, metal 
	With respect to claim 5, the step of removing the remaining metal layer 214 uses known gases such as carbon fluoride as it facilitates in removing of Ti (paragraph 27).
	With respect to claim 14, the etching step is highly anisotropic in a direction substantially transverse to the layer 214 (paragraph 27; fig. 2a).
 	 With respect to claim 16, the metal layer 214 comprises of a Ti layer, chromium/copper layer (claimed metal interconnection layer) disposed between the dielectric layer 213 and a final copper layer that serves as a current distribution layer (claimed copper pillar) (paragraphs 8, 23). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungnickel as applied to claim 1 above, and further in view of Ying et al. (US 2004/0043526).
 	With respect to claim 3, Jungnickel doesn’t describe etching/removing the metal residues with a wet etching. However, such wet etching for removing post-etch metal-containing residues including Ta is known and practiced by one skill in the art as shown here by Ying (paragraphs 45, 46). Therefore, in the absent of unexpected results, using the same technique without changes in their respective functions, in this case removing post-etch metal-containing residues with a wet etching, would have been obvious to one skill in the art in order to remove any left-over metal, metal-containing residues with expected results.
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungnickel as applied to claim 5 above, and further in view of Chen et al. (US 5,356,478).
 	With respect to claim 5-7, Jungnickel doesn’t describe cleaning the metal residues with gas mixture including chlorine or fluorocarbon such as CF4. Using chlorine and/or CF4 for cleaning of the substrate surface after etching step of a metal layer and barrier layer is practiced by one skill in the art as shown here by Chen (col. 2, line 44-col. 3, line 5). It would have been obvious for one skill in the art before the effective filing date of the invention to use chlorine and/or CF4 in light of Chen because he teaches that those have been successfully facilitating cleaning of the metal residues from the substrate surface with expected results.
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungnickel as applied to claim 1 above.
 	With respect to claims 10 and 11, even though Jungnickel doesn’t describe dynamically calculating the etching duration during the etch process and the etch duration is set when the dielectric surface is detected.  However, the method is set to etch the layer 214 till the dielectric layer 213 is exposed (fig. 1, 2a).  The etch duration must be set when the dielectric layer surface is detected and one skill in the art before the effective filing date of the invention to dynamically calculating the etch duration during the etch process because that would enable to control the etching of the layer 214 without causing any damage to the dielectric layer 213.
Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungnickel as applied to claims 1 and 10 above, and further in view of Shoenborn (US 5,362,356).
 	With respect to claim 12, Jungnickel doesn’t describe detecting a surface of the dielectric layer with optical emission spectroscopy.  However, such technique is known and practiced by one skill in the art as shown here by Shoenborn (fig. 1; col. 1, line 52-59).  One skill in the art would find it obvious before the effective filing date of the invention to use the optical emission spectroscopy to detect the exposed dielectric layer of indication of etching endpoint because Shoenborn teaches that irrespective of a particular etch process being employed, it is generally of universal to detect when an overlying material has been completely removed and this is generally accomplished by spectroscopy (col. 1, lines 52-59).
.
Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive. With respect to applicant’s remark in paragraph 27, Jungnickel describes etching the adhesion 215 (Ti layer) with a gas that doesn’t comprise Ar, he describes another embodiment that can be used for the etching process.  However, he still teaches that “an argon-based plasma is maintained through the whole etch procedure” to pattern the underbump metallization layer 214 that includes Ti, chromium, copper and alloys thereof.  Therefore, it would still read on claimed step of etching the metal interconnection layer for an etch duration using a plasma comprising Ar noble gas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/29/2021